DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 discloses “…and a lid, wherein the carrier is welded to the lid to detect a deflection of the lid”, this limitation appears to disclose the carrier detects the deflection of the lid.  It is unclear to the Examiner if the carrier is a sensor and a support for the digital ink level sensor.  There is no mention of a second sensor or how the detection of the pressure/deflection of the lid is detected.  Please correct and/or advise.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Sakai (JP 2005262458)
Regarding claim 1, a print liquid supply unit, comprising a first housing component (120) comprising an alignment feature (125, 128, recess 121) (Figures 1, 12; Paragraphs 0004, 0020, 0049); 
a sensor circuitry (701) (Figure 12; Paragraphs 0001, 0044-0046); and a non-conductive sensor support (mounted directly into the recess of the cartridge body 120 [molded of polypropylene Paragraph 0021]; Paragraph 0063) secured to the first housing component with the alignment feature (Figures 12-15; Paragraphs 0045-0048, 0051)
wherein the sensor support (mounted directly into the recess 121) is disposed inside of a print liquid reservoir (111, 270, 290, 292, 294; Paragraphs 0021, 0024; Figure 7) of the print liquid supply unit (Figures 6-7; Paragraphs 0043, 0045)
Sakai discloses the liquid level sensor (700) “is arranged on the first ink accommodating portion 292 side” (Figures 6-7; Paragraph 0043), therefore the liquid level sensor, which includes the sensor circuitry (701) and the sensor support (mounted directly into the recess 121; Paragraphs 0045, 0063; Figures 21-22), is disposed inside the print liquid reservoir.
regarding claim 11, a print liquid inlet and a gas inlet of the print liquid supply unit (Paragraphs 0017-0018, 0021, 0030)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) in view Campbell-Brown et al (U.S. Pub. 2014/0375730)
Regarding claim 2, Campbell-Brown discloses a circuit including a first conductor and a second conductor, wherein the first conductor is a serial data line and the second conductor is a clock line (Paragraph 0032)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Campbell-Brown into the device of Sakai, for the purpose of securely communicating and performing operations by the apparatus
Regarding claim 3, Campbell-Brown discloses a circuit including a third conductor and a fourth conductor, wherein the third conductor is a power line and the fourth conductor is a ground line (Paragraph 0032)


Claims 7, 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) in view Cumbie et al (U.S. Pub. 2019/0226930)
Regarding claim 7, Cumbie discloses wherein the sensor circuitry comprises a print liquid level sensor and a strain sensor (Abstract; Claim 1)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Cumbie into the device of Sakai, for the purpose of determining the liquid level and the relative pressure within the liquid container 
Regarding claim 12, a print liquid container comprising a sensor support (820) (Figures 12-15; Paragraphs 0045-0048, 0051); disposed inside of a print liquid reservoir (111, 270, 290, 292, 294; Paragraphs 0021, 0024; Figure 7) of the print liquid container;
a container property sensor (701) attached to the sensor support (Figures 12-15; Paragraphs 0045-0048, 0051)
a fastener (842) to fasten the sensor support to a lid (840) of the print liquid container (Figures 12-16; Paragraphs 0045, 0053-0055)

Cumbie discloses wherein the sensor circuitry (504) comprises a print liquid level sensor (572) and a pressure sensor (520) within a container (502) (Figure 15; Abstract; Paragraphs 0060-0061).  It is known in the art pressure sensors may measure pressure differences or structural changes/strain/deformation of the walls/lid of a liquid container.  Cumbie discloses sensor circuitry comprising a liquid level sensor and a pressure sensor, therefore in combination with Sakai the limitation regarding sensors and sensor support will be connected to the lid (or walls of the container) to detect a deflection (pressure changes) of the lid 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Cumbie into the device of Sasaki, for the purpose of determining the liquid level and the relative pressure within the liquid container
Regarding claim 13, Sasaki discloses wherein the fastener is a retainer (Figures 12-16; Paragraphs 0045, 0053-0055)
Regarding claim 19, an ink supply unit (Paragraphs 0004, 0010; Figures 1-4) comprising a carrier (890) (Figures 1-4, 23; the holding module corresponds 
Sakai discloses the liquid level sensor (700) including the sensor chip (701) and carrier/holding module (890) will be fixed to a through hole (128) which will be in communication with the in reservoir (Figures 6-7, 23; Paragraphs 0043, 0045, 0066)
a digital ink level sensor (701) supported by the carrier (Paragraph 0066)
a lid (considered cartridge body), wherein the carrier is welded (“vibrated and welded”) to the lid (Paragraph 0066; sensor holding module is welded to the cartridge body, wherein one of the walls of the cartridge body will be connected/covering (per welding) the holding module, is interpreted as the lid)
Cumbie discloses wherein the sensor circuitry (504) comprises a print liquid level sensor (572) and a pressure sensor (520) within a container (502) (Figure 15; Abstract; Paragraphs 0060-0061).  It is known in the art pressure sensors may measure pressure differences or structural changes/strain/deformation of the walls/lid of a liquid container.  Cumbie discloses sensor circuitry comprising a liquid level sensor and a pressure sensor, therefore in combination with Sakai the limitation regarding sensors and sensor support will be connected to the lid (or walls of the container) to detect a deflection (pressure changes) of the lid 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Cumbie into the device of 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) in view Harvey et al (U.S. Pat. 8,651,643)
regarding claim 8, Sakai discloses a storage means with a plurality of terminals to pass information between the liquid supply unit and the apparatus, including cartridge information, ink and the existing amount of ink (Paragraph 0022), wherein the sensor circuitry would be connected to the storage means in order to provide the information including the ink level or existing amount of ink.
Harvey discloses a front end (33) with at least one print liquid interface (14, 15), a bottom, and a top, wherein the print liquid supply unit comprises a recess in and between the front end and the top (Figures 3, 5), wherein an electrical connection pad (19) is situated in the recess and coupled to the sensor circuitry (Figures 3, 5; Column 3, Line 57- Column 4, Line 3; Column 4, Line 41 – Column 5, Line 7; Column 6, Lines 31-45)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Harvey into the device of Sakai, for the purpose of providing an  ink interface on the front face of the ink cartridge for connection to a cartridge receiving structure
regarding claim 9, Harvey discloses wherein the electrical connection pad and a conductor are supported by the first housing component (Figures 3, 5; 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Harvey into the device of Sakai, for the purpose of providing an ink interface on the front face of the ink cartridge for connection to a cartridge receiving structure
regarding claim 10, Harvey discloses wherein the sensor circuitry is connected to the conductor (Figures 3, 5; Column 3, Line 57- Column 4, Line 3; Column 4, Line 41 – Column 5, Line 7; the control circuit of the fluid ejection device is connected with the cartridge electrical circuit 19)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Harvey into the device of Sakai, for the purpose of providing an ink interface on the front face of the ink cartridge for connection to a cartridge receiving structure

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) as modified by Cumbie et al (U.S. Pub. 2019/0226930) and further in view of Kakishima (U.S. Pub. 2013/0250024)
Regarding claim 15, Kakishima discloses it is known to use a screw as a fastener (Figures 1-2; Paragraphs 0004-0005)
 

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) as modified by Cumbie et al (U.S. Pub. 2019/0226930) and further in view of Price et al (U.S. Pub. 2009/0309941)
Regarding claims 16-18, Price discloses it is known to thermally cure an adhesive or a pressure sensitive adhesive (Paragraph 0038)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Price into the device of Sakai as modified by Cumbie, for the purpose of securing the cover/lid to the apparatus

Claims 14, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2005262458) as modified by Cumbie et al (U.S. Pub. 2019/0226930) and further in view Yokoo et al (U.S. Pub. 2017/0157929)
Regarding claim 14, Yokoo discloses it is known to use laser welding with container materials (Paragraph 0004)

Regarding claims 20-21, Yokoo discloses it is known to use laser welding with a container case and lid comprising laser absorbing material (Paragraph 0004)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yokoo into the device of Sakai, as modified by Cumbie, for the purpose of securing materials together
Regarding claim 22, wherein the carrier is welded to the lid with ultrasonic welding or vibration welding (Paragraph 0066)

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 9, 2022